Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 5-8 contain(s) elements labeled unclearly and/or indistinctly. For example, the circled elements in Fig. 5, below, are indistinct, and this problem persists even if the picture is zoomed in. 
    PNG
    media_image1.png
    760
    1113
    media_image1.png
    Greyscale
Fig. 5-8 of the drawings should be relabeled with larger font and/or provided in higher resolution in order to clearly and distinctly identify all elements of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the 
Claim Objections
Claims 6-8 are objected to because of the following informalities:  the claim branch does not include a first switch and a second switch before it includes "a third switch" and "a fourth switch" in claim 6.  Claims 7 and 8 are objected to as being dependent upon an objected claim.  Appropriate correction is required. The examiner suggests replacing “a third switch” with “a first buck-module switch” and replacing “a fourth switch” with “a second buck-module switch”. If the applicant chooses to make these substitutions, the examiner further suggests replacing “a first switch” and “a second switch” in claim 4 with “a first boosting-module switch” and “a second boosting-module switch”, respectively, in order to avoid future claim objections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shum (US 2007/0069689 A1) in view of Hoff (US 2008/0309286 A1). 
	Regarding claim 1, Shum teaches a power supply structure (Abstract, “a battery charger”), comprising at least two rechargeable batteries connected in series and a charging circuit connected to the rechargeable batteries for charging the rechargeable batteries (Para. [0012], “the battery charger includes a charger body having means for receiving one or more batteries; means for delivering a charging current (i.e. a charging circuit) to the one or more batteries in series”).
	Shum further teaches wherein the power supply structure further comprises a switching circuit connected to the at least two rechargeable batteries, the switching circuit is configured for regulating the number of the rechargeable batteries connected in series to form different battery series circuits (Para. [0045], “When each battery charged is to be controlled individually (i.e. included or excluded in a battery series circuit) , each battery charged requires an additional switch to control the charging current”; para. [0054]-[0056] and Fig. 1A).
	Shum further teaches wherein the charging circuit is configured for detecting the voltages of the battery series circuits (Para. [0048], “One function of the microcontroller 106 is to control the charging control section 104 according to the status of the battery voltage read from A/D-In 112”).

	Hoff teaches a charging circuit (Abstract, “a battery charger”) configured for detecting the voltages of the battery circuits (Para. [0006], “The battery charger may include circuitry to sense the battery voltage on output terminals of the charger and the individual cell voltages on inter-cell connection ports”), and for converting a standard charging voltage to different charging voltages so as to be supplied to the battery circuits for charging according to the detected voltages (Para. [0006], “The battery charger may determine the battery configuration connected to the charger and adjust the output voltage and balancing according to the determined configuration”; also see Fig. 3 for voltage converter and conversion controller).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shum to incorporate the teachings of Hoff by including voltage detection and conversion circuitry. This modification would realize the benefits of measuring and adjusting the voltage levels of the charging battery series circuits such as enabling the charger to monitor the batteries’ state of charge, adjust the voltage applied to each battery and thereby prevent them from overcharging. 
Claim 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Hoff and further in view of Motorola (Motorola Semiconductor Application Note AN954/D, “A Unique Converter Configuration Provides Step-up/Down Functions”, 1985). 
	Regarding claim 2, though Shum and Hoff teach the power supply structure according to claim 1 and Shum further teaches wherein the charging circuit comprises a charging interface 
	Motorola teaches a boosting module (Fig. 1B), a buck module (Fig. 1A), and a buck-boost module (Fig. 2). Motorola further teaches the substitution of a buck-boost module in place of separate buck and boost modules (General Applications, “By combining circuits A and B … This allows the output voltage to be set to any value, thus it may be less than (i.e. buck), equal to, or greater than (i.e. boost) that of the input”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shum and Hoff with the teachings of Motorola by substituting the separated buck circuitry and boost circuitry of Motorola in place of the combined buck-boost circuitry of Hoff. This modification would realize the benefits of improved conversion efficiency and thereby reduce wasted power (Motorola, final paragraph, “There is some loss in conversion efficiency [of the combined circuitry] over the basic step-up or step-down circuits due to the added switch transistor and diode ‘on’ losses”).
	Regarding claim 3, Shum, Hoff, and Motorola teach the power supply structure according to claim 2. Hoff teaches wherein the charging circuit further comprises a controller (Fig. 3, charger microcontroller 26) and a voltage sampling module (Fig. 2; para. [0023], “An auxiliary connector 24 attaches the inter-cell points in the pack to the charger 12 for balancing and individual cell monitoring), the controller is respectively connected to the voltage 
	Motorola teaches voltage conversion modules including a boosting module (Fig. 1B), a buck module (Fig. 1A), and a combined buck-boost module (Fig. 2). Motorola further teaches the substitution of a buck-boost module in place of separate buck and boost modules (General Applications, “By combining circuits A and B … This allows the output voltage to be set to any value, thus it may be less than (i.e. buck), equal to, or greater than (i.e. boost) that of the input”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shum and Hoff with the teachings of Motorola by substituting the separated buck circuitry and boost circuitry of Motorola in place of the combined buck-boost voltage conversion circuitry of Shum and Hoff. 
	Regarding claim 9, Shum, Hoff, and Motorola teach the power supply structure according to claim 3. Hoff further teaches wherein the voltage sampling module comprises voltage sampling units equaling to the number of the rechargeable batteries, and each voltage sampling unit collects the voltage of a corresponding rechargeable battery (Para. [0006], “The battery charger may include a first connector for the main charge path (i.e. one voltage sampling unit); and an auxiliary connector attached to inter-cell points in the pack (also see Fig. 2; for n batteries in series, (n-1) inter-cell connections are used) to the charger for balancing and individual cell voltage monitoring” i.e. 1+(n-1) total voltage sampling points equal to the number of batteries n) and feeds back to the controller (Para. [0006], “The battery charger may include circuitry to sense the battery voltage on output terminals of the charger and the individual cell voltages on inter-cell connection ports).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Hoff and Motorola and further in view of Nakamura (US 6,373,327 B1).
	Regarding claim 4, Shum, Hoff, and Motorola teach the power supply structure according to claim 2. Hoff further teaches wherein the boosting module comprises a boosting charging circuit (Fig. 3, series switch 30, an inductor 36, and output diode 32) and a boosting charging protection circuit (Fig. 3, capacitor 34; para. [0025], “an effective LC filter is formed such that a train of input voltage is converted to a DC output voltage” i.e. a charging protection 
	Nakamura teaches wherein a boosting module (Para. (4), “a voltage generating/transferring circuit”; para. (17), “this boosted voltage generating/transferring circuit”) comprises a first switch (Abstract, “A first MOS transistor (i.e. a switch)”), a boosting charging circuit (Abstract, “a plurality of boost units”) and a second switch (Abstract, “A second MOS transistor”) connected sequentially in series (Abstract, “A first MOS transistor is connected between one terminal of the series circuit and a VPP node, and the other terminal of the series circuit is connected to the gate of a second MOS transistor”). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shum, Hoff, and Motorola to incorporate the teachings of Nakamura by including a first and second switch connected in series with the boosting charging circuit and boosting charging protection circuit, wherein the first switch is connected before the boosting charging circuit and the second switch is connected after the boosting charging protection circuit. This modification would realize the benefits of regulating power flow into and out of the boosting charging circuit and boosting charging protection circuit, thereby allowing a control circuit to quickly enable or disable the boosting charging circuit and boosting charging protection circuit (Nakamura, abstract, “for transferring a boosted voltage” i.e. for the purpose of enabling or disabling the transfer of boosted voltage).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Hoff, Motorola, and Nakamura and further in view of Wang (US 2010/0289461 A1).
	Regarding claim 5, Shum, Hoff, Motorola, and Nakamura teach the power supply structure according to claim 4. Neither Shum nor Hoff nor Motorola nor Nakamura explicitly teach wherein the boosting charging circuit additionally comprises a logic switching transistor and a dual input AND gate chip, a first input terminal of the voltage boosting chip is connected to the charging interface, and a second input terminal is connected to the logic switching transistor and the dual input AND gate chip.
	Wang teaches a power supply structure (Abstract, “a bridgeless active power factor corrector with a logic control”), wherein a boosting charging circuit (Abstract, “a boost inductor, an output filtering capacitor, two boost transistor modules, two boost diodes, two AC input voltage polarity detectors, and two low frequency switch drivers”) comprises a voltage boosting chip (Fig. 3, first and second AC input voltage polarity detectors 301 and 302, boost inductor L21, and first and second boost diodes D21 and D22), a logic switching transistor (Fig. 3, first boost transistor module 33) and a dual input AND gate chip (Para. [0025], “Both the first 303 and the second low frequency switch driver 304 in conjunction with the high frequency switch controller 22 respectively drive the first 33 and the second boost transistor module 34 with a logic control. The logic control may be but not limited to an OR logic control, a NAND logic control, and so on (i.e. an AND logic control)”), a first input terminal of the voltage boosting chip is connected to the charging interface (Fig. 3, AC input voltage terminal Vi1), and a second input terminal is connected to the logic switching transistor and the dual input AND gate chip (Fig. 3, first connecting node V1 (i.e. a second input terminal) is connected to first boost 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shum, Hoff, Motorola, and Nakamura to include the teachings of Wang by including a logic switching transistor and a dual input AND gate chip, a first input terminal of the voltage boosting chip connected to the charging interface, and a second input terminal connected to the logic switching transistor and the dual input AND gate chip in the boosting charging circuit of Hoff. This modification would realize the benefits of reducing the body diode conduction loss as taught by Wang in order to improve the efficiency of the converter (Abstract, “With a coupling signal, the two AC input voltage polarity detectors respectively control the two low frequency switch drivers in conjunction with the high frequency switch controller to drive the two boost transistor modules with a logic control so that the inductor current releasing electric energy from the boost inductor can flow through the channels of the two boost transistor modules to effectively reduce the body diode conduction loss”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Hoff and Motorola and further in view of Williams (US 2012/0299661 A1).
	Regarding claim 6, Shum, Hoff, and Motorola teach the power supply structure according to claim 2. Hoff further teaches wherein the buck module comprises a buck charging circuit (Fig. 3, series switch 30, an inductor 36, and output diode 32) and a buck charging protection circuit (Fig. 3, capacitor 34; para. [0025], “an effective LC filter is formed such that a train of input voltage is converted to a DC output voltage”) connected sequentially in series. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the buck module structure of Hoff with the third and fourth sequential series switches of Williams. This modification would realize the  benefits of monitoring and regulating power flow into and out of the buck charging circuit and buck charging protection circuit as recited by Williams (Para. [0618]-[0619]) so as to allow a control circuit to quickly enable or disable the buck charging circuit and buck charging protection circuit .	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Hoff, Motorola, and Williams and further in view of Dubovsky (US 2012/0139471 A1).
	Regarding claim 7, Shum, Hoff, Motorola, and Williams teach the power supply structure according to claim 6. Hoff further teaches wherein the buck charging circuit comprises a voltage conversion chip. Neither Shum nor Hoff nor Motorola nor Williams explicitly teach wherein the buck charging circuit additionally comprises a logic switching transistor, an input end of the voltage conversion chip is connected to the charging interface, and an output end is connected to the logic switching transistor.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shum, Hoff, Motorola, and Williams with the teachings of Dubovsky by the addition of a logic switching transistor, an input end of the voltage conversion chip connected to the charging interface, and an output end connected to the logic switching transistor to the voltage conversion chip of Hoff. This modification would realize the benefits of improved buck circuit efficiency (Dubovsky, para. 11, “The efficiency of buck converters can be improved using a technique known as "synchronous rectification". In synchronous rectification, the diode that serves as the second switch in the buck converter can be replaced with a power MOSFET”). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Hoff, Motorola, Williams, and Dubovsky and further in view of Paczkowski (US 2014/0002010 A1).
	Regarding  claim 8, Shum, Hoff, Motorola, Williams, and Dubovsky teach the power supply structure according to claim 7. Neither Shum nor Hoff nor Motorola nor Williams nor Dubovsky explicitly teach wherein the charging interface is a USB interface.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shum, Hoff, Motorola, Williams, and Dubovsky with the teachings of Paczkowski by the addition of a USB charging interface in order to realize the benefits of allowing the power supply structure to draw power from USB jacks. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shum in view of Hoff, and further in view of Liu (US 2014/0060527 A1) .
	Regarding claim 10, Shum and Hoff teach the power supply structure according to claim 1. Neither Shum nor Hoff explicitly teach an electronic cigarette, comprising an atomizer and the power supply structure, wherein the power supply structure is connected to the atomizer for supplying power to the atomizer.
	Liu teaches an electronic cigarette, comprising an atomizer and the power supply structure (Abstract, “the electronic cigarette includes a cartridge and a power unit, the cartridge defines atomizing chambers therein”), wherein the power supply structure is connected to the atomizer for supplying power to the atomizer (Abstract, “a controller connecting the power supply and the atomizing chambers to control the atomizing chambers to work”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L RUDE whose telephone number is (571)272-6333. The examiner can normally be reached M-F 10:00 A.M. - 8:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/BENJAMIN LAWRENCE RUDE/Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859